Order unanimously reversed and the motion to set aside and vacate the ex parte order directing the examination of the third-party appellant-respondent granted, with $20 costs and disbursements to the third-party appellant, and the cross appeal of plaintiffs, having become moot, hereby is dismissed. On these papers there is no showing that there is reason to suspect that the third party has made an untrue certificate or failed fully to set forth the facts required to be shown by section 918 of the Civil Practice Act. The statute does not authorize examinations in order to provide information for the making of a new and better levy. Concur — Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.